Citation Nr: 1644765	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  09-40 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for metastatic lung cancer, claimed as due to exposure to herbicides, for substitution and accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)(1) for accrued-benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, attorney 



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  The Veteran died in December 2008; the present Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that in relevant part denied service connection for the cause of the Veteran's death and also denied service connection for lung cancer for accrued benefits purposes.  

In November 2013 the Board issued a decision that granted the Appellant's request for Dependency and Indemnity Compensation (DIC).  The Board's action remanded the issues shown on the title page to the AOJ for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's action in November 2013 granted an earlier effective date of September 18, 1998, for award of total disability rating for individual unemployability (TDIU).  The AOJ implemented that decision in a rating decision in November 2013.  The Appellant's attorney submitted a Notice of Disagreement (NOD) in August 2014 asserting the grant of earlier effective date for TDIU creates an entitlement to SMC at the "statutory housebound" rate effective from September 18, 1998.  The AOJ declined to accept the attorney's NOD as valid, but accepted it as a new claim for accrued benefits, which was denied by an administrative decision in February 2016.  Thereafter, the attorney submitted a Request for Adjudication in October 2016 (it appears the attorney was not provided a copy of the February 2016 denial).  The Board finds the attorney has expressed timely disagreement regarding the issue of entitlement to SMC at the "s" rate and that the AOJ must issue a Statement of the Case on that issue.  Manlincon v. West, 12 Vet. App. 238 (1999).   


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides in service.

2.  The Veteran's lung cancer was metastatic from primary renal cancer, and was not incurred in or otherwise related to service, to include exposure to herbicides in service.

3.  A service-connected disease or disorder did not cause or materially contribute to the Veteran's death.  


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for metastatic lung cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2015). 

2.  The requirements to establish service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The RO sent the Veteran (the original claimant) a VCAA-compliant notice letter in December 2008 addressing entitlement to service connection for lung cancer, and the RO sent the present Appellant a letter in January 2009 addressing entitlement to death benefits.  The Appellant had ample opportunity to respond prior to the March 2009 rating decision on appeal.

Under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), notice in a death-benefits claim must advise the claimant of the deceased Veteran's service-connected disabilities.  In May 2012 the Board reviewed the file and noted that Hupp-compliant notice had not been provided, and remanded the case to the AOJ for corrective notice, which was provided in March 2013.  The Appellant has had ample opportunity to respond thereafter.   

Concerning the duty to assist, the record also reflects VA has made reasonable efforts to obtain relevant records adequately identified by the Appellant.  The Veteran's service treatment records, service personnel records and post-service treatment records have been obtained and associated with the file.  In its November 2013 remand the Board directed the AOJ to develop the service connection claim on the basis of substituted appellant, not merely accrued benefits, and thereafter to readjudicate the issue accordingly.  In compliance with the Board's remand the AOJ readjudicated the case on the basis of substituted appellant in August 2015.  The Board finds there has been substantial compliance with the remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).  

The Board has obtained expert medical opinions from the Veterans Health Administration (VHA) regarding both issues on appeal.  The Appellant has been advised of her entitlement to a hearing before the Board in support of her appeal, but she has declined such a hearing.  The Appellant has not identified any existing medical evidence that should be obtained before the claim is adjudicated, nor is the Board aware of any such outstanding evidence.  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Exposure to herbicides is conceded if a Veteran served in the Republic of Vietnam or the waters offshore during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  The Veteran in this case is shown to have served in the Republic of Vietnam and is accordingly entitled to presumption of herbicide exposure.

Diseases listed in 38 C.F.R. § 3.309(e) are presumed to have been incurred as a result of herbicide exposure; lung cancer is one of those specifically enumerated diseases.  The Secretary of Veterans Affairs has determined there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

The Secretary has found no relationship between herbicide exposure and renal cancer.  See National Academy of Sciences Veterans and Agent Orange Update 2012 (issued in December 2013 and finding that presumption of service connection based on exposure to herbicides is not warranted for respiratory disorders including wheeze or asthma, chronic obstructive pulmonary disease or farmer's lung).  Accordingly, a relationship between the Veteran's renal cancer and herbicide exposure cannot be presumed.  However, notwithstanding the presumption a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Prior to his death the Veteran filed a claim seeking service connection for lung cancer.  The Veteran asserted he had been diagnosed with lung cancer in August 2008 and he asserted his belief that his lung cancer was due to exposure to herbicides.  The Veteran reported that during his tour of duty in Vietnam he would eat fruit off the trees because it was more important to carry ammunition than rations.  

Although lung cancer is presumed to be caused by herbicide exposure the AOJ denied service connection based on a determination that the Veteran's lung cancer was metastatic from renal cancer, which is not a disease to which the herbicide presumption applies.  The Appellant asserts on appeal that lung cancer may have been the primary cancer, in which case the presumption of causation would apply. She also contends the Veteran's lung cancer may have been directly caused by herbicide exposure; see Combee, 34 F.3d 1039, 1042.

The Veteran's service treatment record (STR) shows no indication of lung cancer in service.  He was separated from service in May 1968.

The Veteran had an initial VA medical examination in December 1968 that shows no evidence of lung cancer.  Similarly, he had VA examinations of the chest and lungs in December 1971 and February 1971 consequent to his service-connected gunshot wound to the left chest; the examinations did not show any current lung cancer.  VA respiratory examinations in September 1992, May 1995, August 1995, December 1995, February 1997, August 1997 and April 2000 also showed no malignancy present.  The Board finds at this point that lung cancer did not become manifest until many years after separation from service. 

A VA treatment note in September 1997 states the Veteran was a current smoker and had smoked 1.5 packs per day for the past 30 years.  During VA outpatient treatment in December 2001 he admitted to smoking one pack "or more" per day.  VA outpatient records in October 2008 characterize the Veteran as a 60+ pack-year smoker until cancer was diagnosed in September 2008.

An October 2008 VA  treatment note characterizes the Veteran as having a renal mass and likely renal cell carcinoma (RCC) metastatic to the lung and liver.

In March 2016 the Board submitted the file to the Veterans Health Administration (VHA) to obtain an expert medical opinion in regard to whether the Veteran's primary cancer was lung cancer, and whether the Veteran's renal carcinoma was related to any in-service disease, event or injury, to include exposure to herbicides.  The file was reviewed in March 2016 by a VHA physician specializing in hematology and oncology.  The reviewer noted that in September 2008 the Veteran was found to have a mass in the right kidney with radiographic evidence of metastatic disease to the liver, thoracic and retroperitoneal lymph nodes, L5/right ileum and lungs.  The Veteran's diagnosis of metastatic RCC was based on clinical grounds alone (i.e., no pathological diagnosis).  Mention was made in the record of lung nodule biopsy having been done in August 2008, but this was not diagnostic for any form of neoplasm and there was scant tissue obtained.    
 
The reviewing physician stated there is insufficient evidence to support a diagnosis of primary lung cancer.  Despite there not being pathologic biopsy material to prove the existence of lung cancer (negative biopsies do not exclude such a diagnosis), the clinical picture points more to RCC as the primary neoplasm.  It would have been advisable in 2008 to obtain a tissue diagnosis to confirm RCC and exclude a second coexisting neoplasm, unlikely as that may have been.

The reviewing physician also stated that the most recent data of which he is aware and the updated Institute of Medicine report on Veterans and Agent Orange do not establish an etiologic or epidemiologic clear link between the herbicide and RCC.  However, the absence of such evidence does not necessarily mean that no such relationship actually does exist because the absence of proof does not equate to proof of absence of a link.  The reviewer stated he is aware that on multiple occasions VA has granted service connection to Veterans with RCC who had documented exposure to Agent Orange; whether service connection can be granted on clinical grounds alone (i.e., with no pathologic biopsy evidence) is another matter.

On review of the evidence above, the Board finds the evidence does not show the Veteran's lung cancer to have been incurred in or otherwise related to service.  Competent and uncontroverted medical opinion, provided by the VHA reviewer, states that the Veteran's lung cancer was metastatic from other cancer (in this case, RCC) and is thus not related to herbicide exposure.  The reviewer questioned whether the Veteran actually had RCC, since there is no pathologic biopsy evidence, but nonetheless identified RCC as the "primary neoplasm."  RCC in turn is not presumptively related to herbicide exposure and is not shown in this case to be otherwise related to herbicide exposure (the reviewer stated he is aware of situations in which VA has granted service connection for RCC, but the Board is unaware of the circumstances in those cases and finds no precedent).  Accordingly, there is no medical evidence of record supporting a relationship between the Veteran's lung cancer and his military service, to include exposure to herbicides.  

The Board acknowledges the Appellant's sincere belief that the Veteran's lung cancer was caused by exposure to herbicides. However, the etiology of metastatic cancer is a complex medical question that is not within the Appellant's competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In sum, based on the evidence and analysis above the Board finds Veteran's lung cancer was metastatic from primary renal cancer and was not incurred in or otherwise related to service, to include exposure to herbicides in service.  Accordingly, the requirements to establish entitlement to service connection are not met and the claim must be denied.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 55-56; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of a veteran's death, evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The Veteran was service-connected during his lifetime for the following disabilities: posttraumatic stress disorder (PTSD); gastroesophageal reflux disease (GERD) with Barrett's esophagitis and history of laparotomy; cervical spine degenerative joint/disc disease with right radiculopathy and history of discectomy/fusion; history of left shoulder gunshot wound (GSW) with involvement of muscle groups II, III and IV; history of left chest GSW with obstructive lung disease; chronic right shoulder strain; history of left third rib fracture; history of left axilla/upper arm injury with intercostal brachial nerve hypoesthesia; bilateral hearing loss; tinnitus; and, scar residual to tracheotomy.  

The Veteran died in December 2008.  The death certificate lists the cause of death as metastatic renal carcinoma.  Other significant conditions contributing to death but not resulting in the underlying cause were bowel obstruction and postoperative infection, chronic degeneration of spine and joints and PTSD.  

In March 2016 the Board submitted the file to the VHA to obtain an expert medical opinion in regard to whether any of the significant conditions listed on the Veteran's death certificate (bowel obstruction and post-operative infection, chronic degeneration of the spine and PTSD) had materially contributed the Veteran's death.  In response, the file was reviewed in June 2016 by a VHA primary care physician.  The reviewer noted the Veteran was hospitalized in September 2008 with gross hematuria, and was found during exploratory abdominal surgery to have a cecal perforation that may have been a result of a laparotomy in 1979.  In late September 2008 the Veteran developed postoperative wound infection and was found to have intraabdominal abscesses.  Treatment of his wound infection involved several hospitalizations, a prolonged course of intravenous antibiotics and wound care.  The Veteran's wound apparently healed, but the Veteran became bedridden due to his cancer and was referred to palliative care in hospice.  

The reviewing physician stated that based on his review of the record he could not conclude that it is at least as likely as not that the Veteran's abdominal surgery and subsequent postoperative wound infection was a principal or contributory cause of the Veteran's death, since information of record supports resolution of intraabdominal infection and wound healing prior to the Veteran's death.  The reviewer found no evidence of record supporting a contribution of either PTSD or chronic degenerative spine and joint disease to the Veteran's death, and the available records do not support the cause of death identified on the death certificate.  

On review of the evidence above, the Board finds the requirements to establish service connection for the cause of the Veteran's death have not been met.  The VHA reviewing physician has provided competent and uncontroverted medical opinion stating that the disorders listed on the death certificate as significant factors contributing to the Veteran's death (bowel obstruction and post-operative infection, chronic degeneration of the spine and PTSD) were not likely to have been a principal or contributory cause of the Veteran's death.  The Board notes the VHA reviewer was fully informed of the pertinent factual premises (i.e., medical history) of the case and provided a fully-articulated opinion supported by a reasoned analysis; the opinion is accordingly probative and may be relied on by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Further, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Thus, the evidence does not show that a service-connected disability caused, or materially contributed, to the Veteran's death.  

In sum, based on the evidence and analysis above the Board finds the requirements to establish entitlement to service connection for cause of the Veteran's death are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 55-56; Ortiz, 274 F.3d 1361.


ORDER

Service connection for lung cancer is denied.

Service connection for the cause of the Veteran's death is denied.


REMAND

The Board has found the Appellant, through her attorney, submitted a timely NOD in regard to the issue of entitlement to SMC at the "s" rate, for accrued benefit purposes.  Accordingly, remand is required to enable the AOJ to provide the Appellant with a timely Statement of the Case (SOC).  Manlincon, 12 Vet. App. 238.  After the AOJ has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue to the Appellant and her representative an SOC on the issue of entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s)(1) on an accrued basis.  This issue should be returned to the Board only if the Appellant submits a timely Substantive Appeal.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


